McClure, J. It appears that Mary K. Christian and Evans L. Crocker entered into a partnership for keeping house and cultivating a plantation, in the year 1867. As the fruit of their labors they produced and 'gathered 700 bushels of corn, and 16 bales of cotton, of about 450 pounds each. On the 24th of December, 1867, the parties seem to have looked over the partnership accounts, and, from that examination, Crocker became satisfied that his interest in the crop would not pay his proportion of the partnership accounts, then due, and turned his entire interest over to Mrs. Christian. On the 13th of January, 1868, the firm of S. S.- Bell & Co., attached the interest of Crocker in the 16 bales of cotton, for the sum of $191^57 that said Crocker -was indebted to said Bell & Co. Mrs. Christian, thereupon, filed her bill, setting forth the partnership between herself and Crocker, with a full exhibit of all the assets and liabilities. In Jhis bill she makes Crocker and Bell & Co. parties defendant, and asks that a final settlement may be made of their partnership transactions. In stating the indebtedness of the partnership, the plaintiff incidentally alleges that the laborers are to have for their labor one-third of the proceeds of the products produced. It does not appear that Crocker -was served with process; but, at the February term, 1868, of the Ashley circuit court, Rolfe & Bell, who composed the firm of S. S. Bell & Co., filed their demurrer to the bill of Mrs. Christian, on the following grounds: First. That it appears by said bill that E. L. Crocker, who is made a party defendant, has no interest -whatever in the subject matter or object of this suit. Second. That the laborers employed by said, complainant, and said E. L. Crocker, and referred to in said bill of complaint, have an interest in this suit, and are entitled to be made parties. Third. Said bill is multifarious. At the September term, 1868, the court sustained the demurrer, plaintiff took her exceptions, declined to amend her bill, and thereupon the court dismissed her bill, and she prayed an appeal to this court, which was granted. "We understand the law to be, if the misjoinder is of parties as plaintiffs, that all the defendants may demur; but, if the misjoinder is of parties defendant, those only can demur who are improperly joined. Story Eq. Pl., sec. 544. Bell & Co. do not complain that they are improperly made defendants, but insist that Crocker is. The objection of misjoinder of parties, as defendants in a bill, is a mere personal privilege; and, consequently, those only can demur for that cause, who are improperly joined. Gartland v. Nunn, 11 Ark., 721. The next objection is, that the laborers have an interest, and that they have not been made parties. The laborers were not members of the copartnership. The statement or fact that they were to have one-thir’d the proceeds of the crop for their labor, was a mere arrangement between the partnership and the laborers, whereby a compensation might be determined; a mere share in the nature of wages, unliquidated at the time, but capable of being reduced to a certainty on the sale of the crop. It ydll hardly be contended that these laborers had a right to contract any indebtedness against the firm of Christian & Crocker. If A lets B have his plantation, team, and farming implements, and B agrees to cultivate the same for one-third the products, this does not constitute a partnership, it simply establishes a rule whereby the labor of B is to be compensated ; a rule by which the tenant may be paid. It is said the bill is multifarious. We are unable to see wherein independent and distinct matters have been joined. The plaintiff asks for a settlement of the partnership, and an application of the assets to the extinguishment of the liabilities, and that, if there be a balance due to Crocker, it may be applied on the debt due from Crocker to Bell & Co. ■ The judgment is reversed, and this cause remanded to the Ashley circuit court. Judoe Harrison being disqualified, did not sit in this case. Hon. John ‘Whxtock, Special Supreme Judge.